Citation Nr: 0205281	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 7, 1994, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 RO decision which granted the 
veteran's claim of service connection for PTSD and assigned a 
50 percent rating as of April 7, 1994.  The veteran appeals 
to the Board for an earlier effective date for the grant of 
service connection.

It is noted that the medical evidence on file shows that the 
veteran has been diagnosed as having diabetes mellitus.  It 
is also noted that the veteran has Vietnam service.  The 
veteran is hereby invited to file a claim of service 
connection for diabetes mellitus.  (New legislation resulted 
in the addition of type-2 diabetes mellitus to the list of 
presumptive diseases based to herbicide exposure in Vietnam.  
See 38 U.S.C.A. § 1116 (as amended by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law No. 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001).)


FINDINGS OF FACT

1.  In a statement dated on January 24, 1994, the veteran 
stated he had suffered from psychiatric problems since his 
Vietnam service; he also indicated that he believed he had 
PTSD.

2.  With the exception of the veteran's current contentions, 
there is no evidence that the veteran ever communicated an 
intent to apply for service connection for a psychiatric 
disability prior to January 24, 1994.



CONCLUSION OF LAW

The criteria for an effective date of January 24, 1994, and 
no earlier, for the award of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1968 to October 
1969.

The veteran filed a claim for VA compensation in March 1991.  
There are no references to a psychiatric disability on this 
claim. 

A VA compensation examination dated in April 1991 reflects a 
complaint of chronic depression. 

A statement dated on January 24, 1994, indicates that the 
veteran reported having psychiatric problems since his 
Vietnam service.  He also indicated that he believed he had 
PTSD.  It is noted that the postmark of the aforementioned 
statement is not on file.

In a statement received at the RO on April 7, 1994, the 
veteran specifically indicated he wanted to claim service 
connection for PTSD.

By a February 1996 RO decision, service connection for PTSD 
was granted and a 50 percent rating was assigned as of April 
7, 1994.


II. Legal Analysis

As noted above, the RO, in a February 1996 decision, granted 
service connection for PTSD and assigned an effective date of 
April 7, 1994.  The veteran timely appealed the claim for an 
earlier effective date for the grant of service connection 
for PTSD to the Board.  He also withdrew his appeal for a 
higher evaluation for PTSD; as such, this matter is not 
before the Board.

The RO assigned an April 1994 effective date for service 
connection for PTSD as it was concluded that a VA form dated 
on April 7, 1994, was the first communication reflecting an 
intent to file a claim.  It is noted, however, that in a VA 
Form 21-4138, dated January 24, 1994, the veteran wrote that 
he had depression and anxiety since Vietnam.  In view of the 
context of the entire document, this constitutes a claim of 
service connection for a psychiatric disability due to 
Vietnam service.  On the back of the document, the veteran 
wrote that he thought he had PTSD.  Therefore, the effective 
date of service connection is controlled by the effective 
date of the receipt of this January 1994 claim, rather than 
the later claim filed in April 1994.  Since the January 1994 
document does not have a post-mark, the Board resolves doubt 
in favor of the veteran and assigns an effective date of 
January 24, 1994.  38 U.S.C.A. § 5107; but see 38 C.F.R. § 
20.305.  (The Board notes that a VA record of treatment for a 
psychiatric disorder within one year of the claim specifying 
the benefit is not of record.  Therefore, the provisions of 
38 C.F.R. § 3.157 and the multiple informal opinions of the 
General Counsel relating to this regulation do not assist the 
veteran.)

The Board assumes that an effective date earlier than January 
24, 1994, is sought.  To this extent, the benefit sought on 
appeal is denied.

The effective date of a grant of service connection is based 
on a variety of factors.  It is not claimed and the record 
does not show that the veteran filed a claim for compensation 
for PTSD within 1 year of separation from service.  
Therefore, the provisions of 38 U.S.C.A. § 5110(b)(1) are not 
applicable.  

Two key elements in establishing an effective date of an 
award are the date of the receipt of the application and the 
date entitlement arose.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1991).  The veteran asserts that he has 
had PTSD for a long time and that an earlier effective date 
should be granted based on his private treatment records.  
However, that is not a basis for the assignment of an earlier 
effective date.  The Board has reviewed the record and can 
find no claim or informal claim that reflects an intent to 
seek service connection for PTSD.  

Although the veteran entered a complaint regarding depression 
on a VA April 1991 report of medical evaluation, nothing 
within the four corners of the document shows an intent to 
apply for compensation for PTSD.  Further, it is unclear 
whether depression or any other psychiatric disability was 
diagnosed at the time of the examination; however, even if it 
was, the Court has explicitly stated that the "mere presence" 
of a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" to 
seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Similarly, treatment at a 
private facility does not place VA on notice that the veteran 
intends to apply for compensation for PTSD.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  Id.  In sum, despite 
medical evidence on file showing the presence of psychiatric 
problems prior to January 1994, the Board finds that the 
veteran did not file a formal claim of service connection 
prior to January 24, 1994.  Further, there is no competent 
evidence in the record, to include the veteran's current 
allegations and testimony, that the veteran ever (informally) 
communicated any intent to apply for service connection for a 
psychiatric disability prior to January 24, 1994.  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), the effective 
date of an award based on an original claim for benefits 
shall not be earlier than the date of receipt of application 
therefor.  In addition, 38 U.S.C.A. § 5101(a) (West 1991) 
provides in relevant part:  A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual . . . Both 
of the statutes clearly establish that an application must be 
filed.  See Wells v. Principi, 3 Vet. App. 307 (1992); 
Crawford v. Brown, 5 Vet. App. 33 (1993).

The veteran's file is voluminous.  However, prior to January 
24, 1994, the Board can find no claim, no informal claim or 
an intent to file for compensation for PTSD.  Therefore the 
date of the receipt of the claim is controlling and an 
effective date of January 24, 1994 is granted.

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
which became effective during the pendency of this claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); but see Dyment v. 
Principi, No. 00-7075, 2002 U.S. App. Lexis 7606 (Fed. Cir. 
April 14, 2002) (holding that only section 4 of the VCAA is 
to be considered retroactive to claims pending at the time of 
the VCAA's enactment); Woods v. Principi, No. 00-109, 2002 
U.S. App. Lexis 355 (May 16, 2002).  In sum, regardless of 
the applicability or inapplicability of the VCAA, VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  The veteran has not been prejudiced.



ORDER

An effective date of January 24, 1994, and no earlier, for 
the grant of service connection for PTSD is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

